Citation Nr: 9928208	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-21 672	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a left shoulder injury with degenerative changes 
of the acromioclavicular joint from January 12, 1988, to June 
8, 1994.

2.  Entitlement to an evaluation greater than 30 percent for 
residuals of a left shoulder injury with degenerative changes 
of the acromioclavicular joint from June 8, 1994.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to February 
1968.

In March 1994, the Board of Veterans' Appeals (Board) granted 
a claim of service connection for residuals of a left 
shoulder injury.  The present matter comes to the Board 
following a May 1994 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which implemented the Board's grant of service 
connection.  Specifically, in May 1994, the RO granted 
service connection for residuals of a left shoulder injury 
with degenerative changes of the acromioclavicular joint and 
assigned a 10 percent rating, effective from January 12, 
1988.  Subsequently, by an August 1994 decision, a 20 percent 
evaluation was assigned, effective from June 8, 1994.  The 
Board remanded the veteran's appeal in December 1997 for 
further evidentiary development.  While in remand status, the 
veteran moved to Kentucky and his claims file was transferred 
to the Louisville, Kentucky, RO in March 1998.  Thereafter, 
by a December 1998 decision, a 30 percent evaluation was 
assigned, effective from June 8, 1994.

The Board notes that the December 1997 remand by the Board 
referred to the claim on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the issue on appeal as an evaluation of an original award.


FINDINGS OF FACT

1.  For the period from January 12, 1988, to June 8, 1994, 
residuals of a left shoulder injury with degenerative changes 
of the acromioclavicular joint were manifested by x-ray 
evidence of arthritis and objective evidence of pain, but no 
loss of arm motion, impairment of the humerus, impairment of 
the clavicle, or impairment of the scapula.

2.  From June 8, 1994, the veteran's service-connected left 
shoulder disability has been manifested by x-ray evidence of 
arthritis, objective evidence of pain, including pain with 
use causing limited arm motion to approximately 25 degrees 
from the side, but without ankylosis or impairment of the 
humerus.


CONCLUSIONS OF LAW

1.  For the period from January 12, 1988, to June 8, 1994, a 
rating greater than 10 percent for residuals of a left 
shoulder injury with degenerative changes of the 
acromioclavicular joint was not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.71a (Diagnostic Codes 
5010, 5200, 5201, 5202, 5203) (1994).

2.  From June 8, 1994, a rating greater than 30 percent for 
residuals of a left shoulder injury with degenerative changes 
of the acromioclavicular joint is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.71a (Diagnostic Codes 
5010, 5201, 5200, 5202, 5203) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran's 
service-connected left shoulder disability is manifested by 
chronic pain, loss of motion, and loss of strength which have 
become worse over time, thereby entitling the veteran to a 
higher rating.  The veteran and his representative also 
request that the veteran be afforded the benefit of the 
doubt.

I.  The Facts

Available service medical records include a May 1966 
treatment record that refers to a well-healed shoulder.  
Private treatment records from Dr. A. Jamali, dated September 
1985 to March 1988, reveal complaints of left shoulder 
discomfort.  They also show that the veteran was given 
steroid injections.  Dr. Jamali also reported that left 
shoulder x-rays revealed no evidence of calcium deposit.  In 
addition, it was reported that the veteran had good 
improvement with the injections but the recurrent symptoms 
led him to believe that the veteran had impingement syndrome 
that may require surgery.  See treatment records dated in 
October 1985, March 1988, and May 1988. 

At a May 1988 VA examination, the veteran reported that he 
injured his left shoulder in 1965.  He also reported that, 
since that time, he had been treated with cortisone 
injections.  The injections were reported to have improved 
his condition.  He complained of left shoulder, left arm, and 
neck pain.  On examination, the left shoulder had full range 
of motion.  However, the left shoulder was very tender on all 
motions.  X-rays revealed minimal deformity in the lateral 
clavicle, presumably from an old healed injury.  The examiner 
opined that the veteran had residual pain and stiffness.

VA treatment records, dated from July 1990 to April 1991, 
reveal complaints, diagnoses, and/or treatment for left 
shoulder pain.  See VA treatment records dated in July 1990, 
November 1990, and April 1991.  Specifically, a July 1990 
treatment record shows that the veteran complained of chronic 
left shoulder pain since approximately 1988 and that he had 
received injections into the left shoulder every four to six 
months from a private physician.  He stopped seeing the 
private physician one year earlier because of the cost.  
Examination revealed that the veteran was able to abduct the 
left arm but had limitation throughout its motion; he also 
had pain.  The diagnoses were chronic left shoulder pain and 
mild ossification of the corocoid clavicular ligament.  A 
July 1990 left shoulder x-ray revealed minimal ossification 
in the corocoid clavicular ligament and superficial 
osteophyte formation at acromioclavicular joint.  A November 
1990 treatment record shows that the left shoulder had full 
range of motion but the rhythm was disrupted.  Physical 
therapy records, also dated in November 1990, show that goals 
were achieved; the veteran performed all prescribed 
exercises, and no further treatment was prescribed. 

A January 1991 interpretation of VA medical center (VAMC) 
left shoulder x-rays indicated no fracture, no dislocation, 
and no evidence of Hill-Sach's Deformity from chronic 
dislocation.  However, it did reveal moderate degenerative 
changes of the acromioclavicular joint and moderate 
degenerative changes of the shoulder joint.

A February 1993 VA interpretation of private left shoulder x-
rays (dated either March 1985 or March 1988) indicated that 
the x-rays revealed no obvious evidence of a fracture or 
dislocation and no evidence of Hill-Sach's deformity from 
previous chronic dislocation.  Additionally, the distal 
clavicle appeared to be unremarkable with the exception of a 
cortical line coursing through the distal end, possibly 
related to a developmental variation or possibly representing 
an old healed fracture.  There was no evidence of any 
cortical step off or angulation.  The acromioclavicular joint 
appeared normal.  There was no evidence of ligamentous 
calcification from previous hemorrhage.  The view of the 
proximal left humerus appeared normal.  The impression was no 
evidence of recent or chronic dislocation or fracture, no 
obvious joint abnormality, and no ligamentous calcification.

At a July 1994 VA examination, the veteran reported that he 
had dislocated his left shoulder in military service in 1965.  
He reported chronic left shoulder pain.  He also reported 
that he needed his wife's help to get dressed, and that he 
took daily pain medication.  On examination, the left 
shoulder had a prominence, swelling, and deformity.  There 
was marked limitation in range of motion with flexion to 90 
degrees, hyperextension to 5 degrees, pronation to 75 
degrees, and supination to 85 degrees.  Pain was observed 
with all movements.  X-rays revealed minimal calcification in 
the corocoid clavicular ligament and degenerative changes at 
the acromioclavicular joint.  However, it was opined that 
there were no changes since the July 1990 left shoulder x-
ray.  The diagnosis was status post dislocated left shoulder 
with post-traumatic degenerative joint disease.

VA treatment records, dated June 1994 to August 1998, show 
the veteran's complaints of left shoulder pain, observations 
of decreased left shoulder range of motion, and/or treatment 
with cortisone injections.  The diagnoses were severe 
traumatic arthritis and impingement syndrome.  See VA 
treatment records dated in July 1994, December 1994, January 
1995, April 1995, May 1995, January 1996, November 1996, 
February 1997, June 1997, July 1997, March 1998, June 1998, 
and August 1998.  (At one time it was also reported that the 
veteran had a possible rotator cuff tear.  See VA treatment 
record dated in July 1994.  However, this was ruled out after 
a September 1994 magnetic resonance imaging evaluation (MRI) 
failed to reveal a tear.)

Specifically, a June 8, 1994, treatment record shows that the 
veteran had decreased range of motion with severe pain.  The 
diagnosis was severe degenerative joint disease.  
Additionally, a December 1994 treatment record noted the 
veteran's claim that he was unable to either elevate or 
abduct the left shoulder.  A June 1998 treatment record shows 
that the left shoulder range of motion was as follows: 
flexion 0 to 110 degrees, extension 0 to 40 degrees, and 
abduction 0 to 90 degrees.  

A September 1994 magnetic resonance imaging evaluation (MRI) 
revealed the glenoid labrum of the scapula was intact.  
However, moderately severe degenerative changes of the 
acromioclavicular joint with prominent spur formation at the 
distal clavicular end inferiorly were seen.  In addition, it 
was opined that the foregoing did not cause impingement on 
the rotator cuff of the supraspinatus ligament.  There was 
also a very minimal signal that suggested very mild stenosis 
of the infraspinatus ligament.  There was no evidence of tear 
or rupture of the rotator cuff.  The infraspinatus muscle, 
ligament, and subscapularis muscles and teres muscles were 
normal with no evidence of joint effusion.  The impression 
was moderately severe degenerative changes of the 
acromioclavicular joint without evidence of shoulder 
impingement, very mild stenosis of the supraspinatus 
ligament, normal bone marrow signal intensity of the humerale 
head and glenoid with intact articular cartilage and cortex, 
and normal glenoid labrum of the scapula.

At an April 1998 VA examination, the veteran complained of 
chronic and persistent pain since his in-service injury in 
1967.  He also reported that the pain had been increasing 
over the previous several years.  The veteran reported that 
he worked as a refrigerator repairman and he had had problems 
performing his job because of shoulder pain.  The veteran 
also reported that, although he had chronic pain, it was 
worse at night when he rolled on his shoulder.  He also 
reported difficulty lifting his arm above his head, an 
inability to lift items above the level of his head, weakness 
of the left arm, and catching and swelling in the left 
shoulder.  He also reported that he had occasional flare-ups 
when his pain was worse.  He went on to report that his left 
shoulder disability was detrimental to his work because he 
could not work above his head.  The veteran noted that he was 
right-hand dominant.

On examination, range of motion was as follows: abduction to 
140 degrees, forward flexion to 110 degrees, and (with his 
arm abducted to 90 degrees) internal rotation of 65 degrees 
and external rotation of 80 degrees.  He had a palpable 
prominence of the left acromioclavicular joint with crepitus 
on motion.  There was painful motion when he moved his arm to 
90 degrees, flexion, or abduction.  Additionally, internal 
rotation at approximately 50 degrees caused severe pain and 
external rotation above 70 degrees caused severe pain.  The 
pain was located anterior and around the joint, as well as 
around the acromioclavicular and the acromion.  The veteran 
was also tender in the region of the acromion, along the 
biceps tendon, and the glenohumeral joint.  He had full 
pronation and supination of his forearm.  He had positive 
cross arm impingement and a positive Neer's impingement test.  
MRI showed mild degenerative arthritis of the glenohumeral 
joint with evidence of spurs.  He had arthritis of the 
acromioclavicular joint.  He had 5/5 muscle strength.

The examiner opined that the veteran had acromioclavicular 
arthritis secondary to a suspected acromioclavicular joint 
separation back in 1967 due to an injury when he fell.  This 
injury caused the veteran chronic acromioclavicular arthritis 
as well as impingement of the shoulder.  ("The impingement 
was obvious by an Neer's impingement exam, as well as cross 
arm impingement, and is supported by an osteophyte seen on x-
ray.")  The examiner next opined as follows:

[The veteran] has moderate severity of 
his service connected shoulder disorder.  
He is restricted in motion to active 
abduction to 130 degrees and active 
forward flexion to 110 which is less than 
his passive motion because of his pain. . 
.  The shoulder motion does cause 
weakness of his abductors, as well as 
forward flexors because of pain they do 
impair the veteran's ability to engage in 
civil occupation.  I think he would have 
worsening of his function with increased 
use of the shoulder because of the 
impingement on the supraspinatus and this 
would be 50% beyond what we see in the 
clinic setting.  I would expect a 20% 
reduction on his motion with increased 
use of his arm.  This is after reviewing 
his physical exam, as well as his left 
shoulder radiograph and the MRI from 
1994.  

(Emphasis added).  

The veteran testified at a September 1998 personal hearing at 
the RO.  He complained of left shoulder pain and locking, as 
well as left arm weakness with exertion.  He reported that he 
took oral medication and had injections into his left 
shoulder to help relieve the pain.  He also reported that he 
had been scheduled for left shoulder surgery on several 
occasions but had to cancel due to his economic situation.  
He reported that, until recently, he worked in the 
refrigeration industry performing electrical work.  However, 
a great deal of his work required that he use both hands to 
work overhead and his disability interfered with the 
performance of his job because he had great difficulty 
working with his left arm overhead.  Additionally, he 
reported that he had lost an average of four days a month due 
to his left shoulder.  He said that his left shoulder did not 
bothered him if he did not have to raise his arm above the 
shoulder level.  He recently stopped working in the 
refrigeration industry because of his left shoulder 
disability; he had to take a lesser paying job.  
Specifically, the veteran testified that his left shoulder 
disability caused him to fall and injure his leg and back, 
and he had been unable to return to his old job due to the 
cumulative effect of these injuries.  He indicated that the 
pain medication he took was no longer effective.  In 
addition, he testified that it had aggravated a pre-existing 
stomach problem.  He also reported that his left shoulder 
pain caused him to lose sleep. 

II.  Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, the veteran has been service connected for 
residuals of a left shoulder injury with degenerative changes 
to the acromioclavicular joint which was found to be 10 
percent disabling under Diagnostic Codes 5010 (traumatic 
arthritis) - 5203 (impairment of the clavicle or scapula), 
effective from January 12, 1988.  See RO decision entered in 
May 1994.  Thereafter, the veteran's service-connected left 
shoulder disability was found to be 20 percent disabling 
under Diagnostic Codes 5010 - 5202 (other impairment of the 
humerus), effective from June 8, 1994.  See RO decision 
entered in August 1994.  More recently, the veteran's 
service-connected left shoulder disability was found to be 30 
percent disabling under Diagnostic Code 5201 (limitation of 
motion), effective from June 8, 1994.  See RO decision 
entered in December 1998.

Review of the medical evidence reveals that the veteran is 
right-handed.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor extremities for rating 
purposes.  Only one hand is to be considered major.  38 
C.F.R. § 4.69 (1998).  Thus, all discussion of the veteran's 
disability will relate to his minor upper extremity.

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5201 (1998).  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  See Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and at 20 percent where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
joint (abduction to 60 degrees and the veteran able to reach 
the mouth and head), if favorable, warrants a 20 percent 
evaluation.  Intermediate ankylosis (between favorable and 
unfavorable) warrants a 30 percent evaluation.  Unfavorable 
ankylosis (abduction limited to 25 degrees) warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1998).

Under Diagnostic Code 5201, limitation of motion of the arm 
of the minor extremity midway between the side and shoulder 
level or at the shoulder level warrants a 20 percent 
evaluation.  Limitation of motion of the extremity to 25 
degrees from the side warrants a 30 percent evaluation.

Under Diagnostic Code 5202, impairment of the humerus of the 
minor extremity with malunion (with either moderate or 
marked) deformity warrants a 20 percent evaluation.  
Recurrent dislocations of the scapulohumeral joint with 
either infrequent episodes, and guarding of movement only at 
the shoulder level or with frequent episodes and guarding of 
all arm movements warrants a 20 percent evaluation.  Fibrous 
union warrants a 40 percent evaluation.  Nonunion of the 
humerus (false flail joint) warrants a 50 percent evaluation.  
Loss of the humerus head (flail shoulder) warrants a 70 
percent evaluation. 

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula of the minor extremity with malunion warrants a 10 
percent evaluation.  Nonunion of the clavicle or scapula with 
loose movement warrants a 20 percent evaluation.  Dislocation 
of the clavicle or scapula warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998). 

It should also be pointed out that each of the ways by which 
the shoulder is ratable contemplates problems with movement.  
See 38 C.F.R. § 4.71a (1998).  Therefore, assigning separate 
ratings on the basis of both limitation of motion and other 
symptoms, such as those set forth in Diagnostic Code 5203, 
would be inappropriate.  38 C.F.R. § 4.14 (1998).  This is so 
because of the overlapping criteria.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Moreover, the regulations define normal range of motion for 
the shoulder as forward flexion from 0 to 180 degrees, 
abduction from 0 to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  With forward 
elevation (flexion) and abduction, range of motion for the 
arm is from the side of the body (0 degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the 
arm is held straight out from the shoulder.  38 C.F.R. § 
4.71, Plate I (1998). 


Rating from January 12, 1988, to June 8, 1994

Initially, as noted above, the RO in its May 1994 decision 
rated the left shoulder disability as impairment of the 
clavicle or scapula under Diagnostic Codes  5010-5203.  
However, Diagnostic Code 5203 requires malunion or nonunion 
of either the clavicle or scapula.  Yet, a review of the 
record on appeal fails to disclose either problem for the 
period January 12, 1988, to June 8, 1994.  See VA left 
shoulder x-rays dated in May 1988 and January 1991; and 
February 1993 VA interpretation of a private left shoulder x-
ray.  Therefore, a disability rating in excess of 10 percent 
is not warranted under Diagnostic Codes 5203.

The Board notes that the Court has held that the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  Therefore, based on the lack of 
medical evidence of malunion or nonunion in this case, the 
Board will consider whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

With the foregoing in mind, the Board considers the 
applicability of Diagnostic Codes 5200, 5201, and 5202 
(1998).  In this regard, the Board notes that the RO, in its 
August 1994 decision, rated the left shoulder disability as 
impairment of the humerus under Diagnostic Codes 5010-5202.  
However, once again, no competent evidence appears in the 
record on appeal to show malunion, recurrent dislocation at 
the scapulohumeral joint (with or without frequent episodes 
and guarding), fibrous union, false flail joint, or flail 
shoulder.  See private treatment records dated September 1985 
to March 1988; May 1988 VA examination report; VA treatment 
records dated July 1990 to April 1991; VA left shoulder x-
rays dated in May 1988 and January 1991; and February 1993 VA 
interpretation of a private left shoulder x-ray.  Therefore, 
the veteran's service-connected left shoulder disability is 
not more appropriately rated under Diagnostic Code 5202; nor 
is the veteran entitled to a higher evaluation under 
Diagnostic Code 5202.

The Board also notes that the record on appeal does not 
contain a diagnosis of ankylosis of the left shoulder.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, the 
record on appeal during this time frame (January 1988 to June 
1994) shows that the left shoulder had full range of motion.  
See May 1988 VA examination report and VA treatment record 
dated in November 1990.  Therefore, in the absence of 
ankylosis, the Board may not rate his service-connected left 
shoulder disability as ankylosis under Diagnostic Code 5200.  
Johnston v. Brown, 10 Vet. App. 80 (1997). 

Lastly, the Board will consider Diagnostic Code 5201.  The 
record included both objective and subjective evidence of 
left shoulder pain on motion.  In addition, a July 1990 VA 
treatment record reported limitation of motion.  However, the 
range of motion of left shoulder was nonetheless reported as 
full at both an earlier VA examination and in a subsequent VA 
treatment record.  See May 1988 VA examination report and VA 
treatment record dated in November 1990.  In all events, the 
record on appeal did not contain a report that the range of 
motion of the left shoulder was limited to either midway 
between the side and shoulder level or at the shoulder level.  
Therefore, a higher evaluation was not warranted under 
Diagnostic Code 5201.

However, the Board notes that a 10 percent rating is 
assignable for a major joint affected by limitation of 
motion, albeit noncompensable in degree, under Diagnostic 
Code 5010.  Given that the January 1991 x-rays showed 
moderate degenerative changes of the left shoulder, and 
because the shoulder is a major joint, the Board finds that a 
10 percent rating was appropriately assigned by the RO for 
this time period.  38 C.F.R. §§ 4.45, 4.71a Diagnostic Code 
5010 (1998).  However, a 20 percent rating was not warranted 
under the foregoing code section because the record during 
this time frame did not show that his left shoulder was 
subject to incapacitating exacerbations.  Id.

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the foregoing 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  However, the Board finds 
that, based on the existing record, the 10 percent rating 
assigned pursuant to Diagnostic Code 5010 took into account 
his complaints of pain until June 1994 and compensated him 
for it.


Rating from June 8, 1994.

As stated above, the veteran was assigned a 30 percent rating 
under Diagnostic Code 5201 for his service-connected left 
shoulder disability in December 1998.  This award is the 
highest disability rating available for rating the minor 
shoulder except if ankylosis is present.  Therefore, he will 
only be entitled to a higher evaluation from June 8, 1994, if 
the record on appeal reveals unfavorable ankylosis with 
abduction limited to 25 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1998).

However, the Board notes that the records after June 8, 1994, 
do not contain a diagnosis of ankylosis of the left shoulder.  
See July 1994 x-rays and September 1994 MRI.  The Board notes 
that a December 1994 treatment record shows that the veteran 
reported that he could neither elevate or abduct his left 
shoulder.  However, range of motion studies at both his July 
1994 and April 1998 VA examinations, as well as in a June 
1998 VA treatment record, specifically show that the left 
shoulder, while painful, was nonetheless mobile.  Therefore, 
as stated above, in the absence of ankylosis, the Board may 
not rate his service-connected left shoulder disability as 
ankylosis under Diagnostic Code 5200.  Johnston, supra. 

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
Johnson, supra; DeLuca, supra.  However, because "the 
appellant is already receiving the maximum disability 
rating" for limitation of motion, without having ankylosis, 
consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).  Additionally, while service connection 
is in effect for arthritis of the left shoulder, it should be 
noted that such disability is evaluated on the basis of 
limitation of motion which, as already noted, is accounted 
for by the limitation of motion rating under Diagnostic Code 
5201.  Diagnostic Codes 5003, 5010. 

Based on the veteran's arguments at his personal hearing 
(i.e., that his disability had caused loss of employment in 
his chosen profession), the Board has given consideration to 
the potential application of various provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  As discussed above, the medical 
evidence explicitly reveals that a 30 percent evaluation is 
in order for limitation of motion.  However, the Board finds 
that the evidence does not establish that his left shoulder 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321 (1998).  
The evidence of record does not demonstrate that left 
shoulder problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3 (1998), but does not find that 
the evidence is of such approximate balance, at any time 
during which his claim has been pending, as to warrant its 
application.  In short, the preponderance of the evidence is 
against the claim.  


ORDER

An evaluation greater than 10 percent for residuals of a left 
shoulder injury with degenerative changes of the 
acromioclavicular joint for the period from January 12, 1988, 
to June 8, 1994, is denied.

An evaluation greater than 30 percent for residuals of a left 
shoulder injury with degenerative changes of the 
acromioclavicular joint from June 8, 1994, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

